Order unanimously reversed on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion denied, with $10 costs. The history of this case, the earlier stipulation to transfer to the City Court, the absence of additional facts or circumstances of merit, persuade us that there is no warrant for the granting of plaintiffs’ application. We do not find in any of the actions of defendant, subsequent to the granting of the order of transfer, a basis for determining that defendant so acquiesced in the order as to deprive him of his right to appeal. Concur — Rabin, J. P., M. M. Prank, Valente, McNally and Stevens, JJ.